DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the paper is a coated paper that is additionally coated with a corrosion resistant coating so that there are two coatings on each side of the paper or if the coated paper is a paper that is coated with a corrosion resistant coating so there is a single coating on each side of the paper.
Claim 5 contains the trademark/trade name SanJing PP5430 and I-3000.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a glue and curing agent and, accordingly, the identification/description is indefinite. Further, as there is no description of what material the products encompass, it is not possible to determine the scope of the claim.
Regarding claim 6, there is no reference to what the parts of each component are based on whether it is 100 parts of the total composition or 100 part of the elements listed, or some other measure. There is further no description if the parts are based on volume, weight, or some other measurement.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 107181059 A).
Regarding claims 1-3, Chen discloses an RFID antenna comprising a Chip on an antenna layer, a resin layer, and a high-temperature and corrosion resistant paper ([0008] and [0048]). The antenna layer may be aluminum foil or copper foil ([0009]). The resin layers are epoxy layers (glue layers) ([0010]). The paper is coated with polyester on both surfaces (double-sided) ([0016]-[0018]). 
Regarding claim 4, claim 4 contains a limitation, the glue layer is composed of a glue, curing agent, and solvent by mixing and stirring, the ratio of glue, curing agent and solvent is 10:0.8:6 and the stirring time is 30 minutes, which defines a product by how .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yoshihara et al. (JP 2017-054255 A).
Regarding claims 1-3, Chen discloses an RFID antenna comprising a Chip on an antenna layer, a resin layer, and a high-temperature and corrosion resistant paper ([0008] and [0048]). The antenna layer may be aluminum foil or copper foil ([0009]). The resin layers are epoxy layers (glue layers) ([0010]). The paper is coated with polyester on both surfaces (double-sided) ([0016]-[0018]). 
To the extent, the claimed coated paper is further coated with a corrosion resistant coated, Chen does not disclose an initially coated paper.
Yoshihara discloses an RFID tag using a paper base material ([0001]) where the base material is a coated paper that may be further coated with a UV medium ([0018]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the paper layer in Chen could be a coated paper as taught in Yoshihara as a known suitable paper substrate material for an RFID tag.
Regarding claim 4, claim 4 contains a limitation, the glue layer is composed of a glue, curing agent, and solvent by mixing and stirring, the ratio of glue, curing agent and solvent is 10:0.8:6 and the stirring time is 30 minutes, which defines a product by how the product was made. Thus claim 4 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a glue since the curing agent and solvent will be eliminated in the final product so that the initial ratios do not imply a final product beyond forming a glue and the process of mixing and stirring will not result in a different final glue structure. Chen discloses such a product as discussed above and where epoxy (glue) uses a curing agent and the epoxy is dried in an oven so will have contained a solvent ([0063]).
In the alternative claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen or Chen in view of Yoshihara as applied to claim 1 above, and further in view of Sun et al. (CN 106274008 A).
Chen or Chen in view of Yoshihara discloses the RFID tag of claim 1 as discussed above. To the extent, the specific components of the glue affect the final composition, Chen does not specifically disclose that before the glue is cured it contains glue, curing agent, and solvent.
Sun discloses an RFID tag where glue is coated on coated paper (abstract) where the glue before curing comprises two component adhesive, curing agent, and ethyl ester (solvent) (page 3, lines 10-106).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that curable glue as disclosed in Chen should have the three components as taught in Sun to make a glue that an antenna for an RFID tag may be printed on (Sun, abstract). Regarding the amounts of each component, it is an obvious design choice to adjust the amount of curing agent depending on the desired amount of cure for the glue and the amount of solvent based on the desired viscosity of the coating solution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783